Medlock Crossing Shopping Ctr. Duluth, Ga. Ltd. Partnership v TT Medlock Crossing, LLC (2022 NY Slip Op 06392)





Medlock Crossing Shopping Ctr. Duluth, Ga. Ltd. Partnership v TT Medlock Crossing, LLC


2022 NY Slip Op 06392


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND WINSLOW, JJ.


828 CA 21-01677

[*1]MEDLOCK CROSSING SHOPPING CENTER DULUTH, GA. LIMITED PARTNERSHIP, PLAINTIFF-RESPONDENT,
vTT MEDLOCK CROSSING, LLC, ET AL., DEFENDANTS, AND WILLIAM P. ALLEN, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LAW OFFICE OF MARK A. YOUNG, ROCHESTER (BRIDGET L. FIELD OF COUNSEL), FOR DEFENDANT-APPELLANT. 
BOND, SCHOENECK & KING, PLLC, ROCHESTER (CURTIS A. JOHNSON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), dated September 24, 2021. The order denied the motion of defendant William P. Allen for leave to reargue his opposition to plaintiff's prior motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Medlock Crossing Shopping Ctr. Duluth, GA. Ltd. Partnership v TT Medlock Crossing, LLC ([appeal No. 1] — AD3d — [Nov. 10, 2022] [4th Dept 2022]).
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court